Citation Nr: 0900781	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-16 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Whether new and material evidence as been received to 
reopen the previously denied claim of service connection for 
a low back disability.

5.  Whether new and material evidence as been received to 
reopen the previously denied claim of service connection for 
headaches.

6.  Whether new and material evidence as been received to 
reopen the previously denied claim of service connection for 
a bilateral knee disability.

7.  Whether new and material evidence as been received to 
reopen the previously denied claim of service connection for 
scars of the right eyelid and forehead.

8.  Whether new and material evidence as been received to 
reopen the previously denied claim of service connection for 
a right eye injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976, and from November 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the benefits sought 
on appeal.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for a low back 
disability, headaches, bilateral knee disability, scars of 
the right eyelid and forehead, and right eye injury.  

In October 2008, the veteran appeared and testified at a 
Central Office hearing.  The transcript is of record.

The issues of entitlement to service connection for a hernia, 
cervical spine disability and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Service connection for headaches, low back disability, 
scars of the right eye and forehead, and right eye injury was 
originally denied in a November 1986 rating decision.  The 
veteran did not appeal this decision and it became final.  

3.  In a September 2002 rating decision, the veteran's claim 
of service connection for a bilateral knee disability was 
denied.  This decision also declined to find that new and 
material evidence had been received to reopen the previously 
denied claims of service connection for headaches, low back 
disability, scars of the right eye and forehead, and right 
eye injury.  The veteran was advised of the decision and of 
his appellate rights, but did not appeal the denial.

4.  Since September 2002, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for headaches.

5.  Since September 2002, new and material evidence has not 
been received to reopen the previously denied claims of 
service connection for a bilateral knee disability, low back 
disability, scars of the right eye and forehead, and a right 
eye injury.  

6.  The veteran is not currently diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service 
connection for a bilateral knee disability and declining to 
find new and material evidence had been received to reopen 
the previously denied claims of service connection for 
headaches, a low back disability, scars of the right eye and 
forehead, and a right eye injury is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence obtained since the September 2002 rating 
decision regarding the bilateral knee disability, low back 
disability, scars for the right eye and forehead, and right 
eye injury claims is not new and material, and the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Evidence obtained since the September 2002 rating 
decision regarding the reopening of the claim of entitlement 
to service connection for headaches is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in June 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in June 
2006.  

With respect to obtaining new and material evidence, the 
Board finds that the March 2006, June 2006, and July 2006 
notice letters met the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the veteran was advised 
of the exact reason for the previous denials and the evidence 
needed to reopen the claims.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices were given prior to the appealed 
AOJ decision, dated in September 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In October 2008, the 
veteran appeared for a Central Office hearing.  VA is not 
required to schedule the veteran for a physical examination 
for his claim of entitlement to service connection for PTSD 
because the evidence does not meet the criteria set forth in 
38 C.F.R. § 3.159(c)(4).  Specifically, there is no current 
PTSD diagnosis.  As such, the Board will not remand this case 
for a medical examination.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

New and material evidence

In September 2002, the RO declined to reopen the veteran's 
previously denied claims of service connection for headaches, 
a low back disability, scars of the right eyelid and 
forehead, and a right eye injury.  In that same decision, the 
RO denied service connection for a bilateral knee disability.  
The veteran was advised of the denial of benefits and of his 
appellate rights, but did not appeal the decisions.  As such, 
they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Pursuant to applications submitted in September 2005 and 
March 2006, the veteran seeks to reopen his previously denied 
claims of service connection for headaches, low back 
disability, bilateral knee disability, scars of the right eye 
and forehead, and right eye injury.  Generally, where prior 
RO decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  38 
U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the September 2002 rating 
decision included, the veteran's service medical records 
(SMRs), a private physician's letter, dated in May 1971, VA 
treatment records, dated from October 1984 to March 1990, and 
VA treatment records, dated from January 1997 to August 2002.  
Service connection was denied for a bilateral knee disability 
because there was no evidence of a chronic disability from 
service discharge to the present.  New and material evidence 
was not found to have been received for the other claims 
noted.  

Evidence received since the September 2002 rating decision 
includes, VA treatment records, dated from October 2002 to 
March 2007, Social Security Administration (SSA) records, 
statements submitted by the veteran, private treatment 
records dated from April 2008 to July 2008, and the veteran's 
October 2008 hearing transcript.  

Headaches

The record reflects that the veteran had post-service 
complaints of headaches since the 1980s.  During that time, 
he reported that his headaches had their onset when he was 20 
years old.  

In June 2008, the veteran underwent a MRI of the brain 
following his complaints of headaches.  The impression was 
mild generalized cortical cerebral atrophy, cavum septum 
pellucidum and cavum vergae, an arachnoid cyst in the 
posterior fossa, mild to moderate chronic sinusitis in the 
ethmoid air cells and the maxillary sinuses, and multiple 
retention cysts and/or polyps in the maxillary sinuses.  The 
following month, the veteran was found to have mucosal 
thickening in the maxillary sinuses with a possible left 
maxillary sinus mucocele.  

During his October 2008 hearing, the veteran indicated that 
his currently diagnosed condition of his head/brain, causing 
headaches, was related to his in-service participation in 
boxing.  There is no clinical opinion of record.  

Upon review of the evidence of record, the Board finds that 
this evidence is both new and material to the veteran's claim 
of entitlement to service connection for headaches.  The most 
recent MRI results reveal a specific pathology of the 
veteran's headaches and the veteran contends this was either 
caused or aggravated by boxing in service.  Although there is 
no clinical opinion of record linking the veteran's current 
head/brain condition with headaches to service, this evidence 
is new as it was not before agency decision makers when 
reaching the most recent decision.  It is also material as it 
speaks to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, there is evidence of a 
specific pathology of the veteran's headaches and a 
possibility that it was caused or aggravated by service.  
Thus, the veteran's claim of entitlement to service 
connection for headaches is reopened.  

Low back disability

The veteran has contended that his low back disability had 
its onset following a pre-service motor vehicle accident, but 
service had aggravated it.  

Since September 2002, the veteran has consistently sought 
treatment for his low back pain and has been assessed as 
having a low back disability-variously diagnosed as general 
osteoarthrosis, mild degenerative joint disease of the back, 
mild levoscoliosis with moderate disc dessication, multiple 
disc herniation, mild lumbar hyperlordosis, and upper to mid 
lumbar scoliosis.  The evidence, however, does not reflect 
that the veteran's current low back disability was caused or 
worsened during his period of active duty-other than his own 
statements suggesting so.  

During the veteran's October 2008 hearing, he reported being 
a paratrooper and having to perform jumps while in service.  
He also advised that a private physician indicated that he 
should not enter service due to the residuals of his pre-
service motor vehicle accident.  The May 1971 letter 
regarding the veteran's preexisting back pain (and other 
residuals of the accident) was of record at the time of the 
2002 rating decision.  

Upon careful review of the evidence of record, the Board 
finds that some of the evidence received since September 2002 
is new, in that it was not before agency decision makers when 
rendering the prior decision, but it is not material as it 
does not speak to an unestablished fact necessary to 
substantiate the claim.  The evidence shows recent diagnoses 
related to the veteran's low back, but at the time of the 
September 2002 decision, the veteran was also diagnosed as 
having a low back disability.  At the time of the last final 
decision there was no evidence that the veteran's back 
disability was caused or worsened by service, and the request 
to reopen was denied.  Since September 2002, there has been 
no competent evidence received that any current low back 
disability was caused or worsened by service.  Thus, the 
Board finds that new and material evidence has not been 
received to reopen the previously denied claim of service 
connection for a low back disability, and the claim remains 
denied.  

Bilateral knee disability

Service connection for a bilateral knee disability was 
originally denied because there was no evidence of a chronic 
knee disability following service.  It was noted that the 
veteran was treated in service for a bilateral knee 
condition.  

An October 2003 VA treatment record revealed that x-rays of 
the knees were negative for active disease.  In February 
2006, the veteran complained of knee pain-specifically in 
the right knee.  No assessment was made regarding any knee 
condition or disability.  

During the veteran's October 2008 hearing, he reported that 
he has arthritis "all over."  He stated that he thought his 
current knee problems were due to his in-service jumps.  
There is no evidence, however, of a current bilateral knee 
disability.  

Upon careful review of the evidence of record, the Board 
finds that new evidence has been submitted for the veteran's 
claim of service connection for a bilateral knee disability.  
This evidence, however, is not material, as it does not lead 
to an unestablished fact necessary to substantiate the claim.  
In fact, there is no evidence, other than the veteran's 
general assertion of having arthritis all over, that he has a 
current bilateral knee disability.  Further, there is no 
evidence to suggest that any currently experienced knee pain 
is attributable to his period of active service.  As such, 
the Board finds that new and material evidence has not been 
submitted to reopen the veteran's previously denied claim of 
service connection for a bilateral knee disability, and it 
remains denied.  

Scars

The evidence of record since September 2002 does not reflect 
any treatment for or additional disability related to the 
veteran's scars of the right eye and forehead.  The veteran 
testified that his scars were incurred prior to service 
during a motor vehicle accident, but that during service, 
they reopened while boxing.  The veteran stated that he 
underwent in-service plastic surgery for these scars.  There 
is no clinical evidence of record received since September 
2002 that indicates the veteran's service caused or worsened 
his scars of the right eye and forehead.  

Given the evidence as described above, the Board finds that 
the veteran's testimony is essentially redundant of the 
evidence of record at the time of the September 2002 rating 
decision.  There is no evidence of record of any current 
complaints related to the scars claimed, nor is there 
clinical evidence of record received since September 2002 
suggesting that the veteran's scars were caused or worsened 
during service.  As such, the Board finds that new and 
material evidence has not been received to reopen the 
previously denied claim of service connection for scars of 
the right eyelid and forehead.  Thus, the claim remains 
denied.  

Right eye injury

The evidence of record since September 2002 does not reflect 
any treatment for or additional disability related to the 
veteran's claimed eye injury.  The veteran testified that 
prior to service in his automobile accident, pieces of glass 
were found in his eye.  It is the veteran's contention that 
upon entry into service, they misdiagnosed his visual acuity.  
He contended that had his unaided eyesight been properly 
noted, there would have been evidence that his eyesight 
worsened during his periods of service.  There is no other 
evidence of record to reflect that the veteran experienced an 
in-service eye injury or disease which caused the decrease in 
unaided visual acuity.  Further, there is no evidence of 
record, other than the veteran's own assertions, that his 
visual acuity was improperly noted upon induction.  Moreover, 
the veteran's SMRs were of record at the time of the previous 
final decision.  Consequently, the Board finds that no new 
and material evidence has been received to reopen the 
veteran's previously denied claim of service connection for a 
right eye injury.  Specifically, the evidence received does 
not speak to an unestablished fact necessary to substantiate 
the claim-namely, whether any current right eye disability 
was caused or worsened by his periods of active service.  As 
such, the claim is not reopened, and remains denied.  

Service connection 

The veteran seeks service connection for PTSD.  The veteran 
has not alleged any specific in-service stressors.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
including a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  The diagnosis of a mental disorder must 
conform to the DSM-IV and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a).

The veteran's SMRs are devoid of any treatment for PTSD or 
its related symptoms.  Post-service treatment records reflect 
a diagnosis of dysthymic disorder and alcohol abuse, and 
treatment for the same.  He is currently in receipt of SSA 
benefits for his dysthymic disorder and alcohol abuse.  The 
records, however, are devoid of a diagnosis of PTSD.  

In May 1988, the veteran underwent a comprehensive 
psychiatric evaluation.  He was diagnosed as having dysthymic 
disorder and alcohol dependence.  The onset of his symptoms 
was noted to be related to his post-service work stress.  

In a February 1990 letter from the veteran's treating 
psychologist, he indicated that he diagnosed the veteran as 
having dysthymic disorder and chronic alcohol abuse.  In a 
March 1991 letter, the same psychologist indicated that the 
veteran had dysthymic disorder, bordering on major 
depression.  The psychologist indicated that the veteran's 
disorder arose during the course of his post-service 
employment.  

In March 2002, the veteran underwent a complete psychiatric 
evaluation for SSA purposes.  There was no evidence of a 
psychiatric disorder found.  In May 2002, the veteran 
underwent another psychiatric evaluation for SSA purposes.  
He was diagnosed as having alcohol abuse disorder and 
personality disorder, not otherwise specified, with 
antisocial features.  

Following a February 2004 VA depression screening, the 
veteran was found to have a positive depression screen, but 
did not meet the criteria for a major depressive disorder 
diagnosis.  As noted in a February 2007 VA record, the 
veteran's PTSD screening was negative.  

Upon careful review of the evidence of record, the Board 
finds that the veteran is not entitled to service connection 
for PTSD as he has no current diagnosis of the disability.  
As noted above, the veteran has been diagnosed as having 
dysthymic disorder and alcohol abuse disorder, but there is 
no evidence of record suggesting that the veteran has PTSD.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of PTSD related to 
the veteran's service, service connection must be denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for headaches is reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for low back disability 
is not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral knee 
disability is not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for scars of the right 
eye and forehead is not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for a right eye injury 
is not reopened.  

Service connection for PTSD is denied.


REMAND

Headaches

As noted above, new and material evidence has been received 
to reopen the veteran's previously denied claim of service 
connection for headaches.  As such, the Board finds that 
further evidentiary development is necessary-namely, the 
veteran should be afforded a VA examination.  

As reflected above, the veteran is currently diagnosed as 
having mild generalized cortical cerebral atrophy, cavum 
septum pellucidum and cavum vergae, an arachnoid cyst in the 
posterior fossa, mild to moderate chronic sinusitis in the 
ethmoid air cells and the maxillary sinuses, and multiple 
retention cysts and/or polyps in the maxillary sinuses.  He 
has consistently reported experiencing headaches during 
service and following service.  The veteran admits that his 
headaches had their onset before service, but believed that 
they had worsened due to his in-service participation in 
boxing.  Thus, in an effort to ensure that the veteran's 
claim is properly decided, the Board finds that a remand is 
necessary for an examination to be scheduled to determine 
whether any current diagnosis of the head/brain, with 
symptoms including headaches, is related to the veteran's 
service.  

Cervical spine

The veteran seeks service connection for a cervical spine 
disability.  

His SMRs reflect two distinct treatments for complaints of 
neck pain.  Once in February 1975 and again in May 1975.  
During the May treatment, the veteran was noted to have a 
stiff neck for two days.  There was evidence of right 
torticollis.  The veteran's discharge medical examination was 
devoid of any notation of a residual neck disability.

According to a January 1997 x-ray report, the veteran's 
cervical spine revealed degenerative changes at the sixth 
cervical interspace.  There were small marginal anterior 
osteophytes that suggested early degenerative disc disease at 
that level.  

In March 2002, the veteran underwent an internal medicine 
examination.  Upon examination of his cervical spine, the 
examiner found no loss of lordosis, muscle spasm, or 
tenderness, and his range of motion was within normal limits.  
There were no subsequent treatment records regarding the 
veteran's cervical spine.  

During his October 2008 hearing, the veteran testified that 
he thought his in-service use of helmets and jumping caused 
his neck disability.  

Given the evidence as outlined above, the Board finds that 
the evidence of record is insufficient upon which to render a 
decision.  The record reflects that the veteran sought in-
service treatment for neck pain and during that time, he had 
participated in boxing and jumps.  The veteran is currently 
diagnosed and treated for general osteoarthrosis, but there 
is no indication as to whether this includes his cervical 
spine.  In 1997, he was noted to have the onset of 
degenerative disc disease of the cervical spine, but there is 
no current diagnosis related to such.  Thus, the claim must 
be remanded for a VA examination to be scheduled and an 
opinion obtained as to whether any current diagnosis related 
to the veteran's neck had its onset during service.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

Hernia

In the past, the veteran had been diagnosed as having both an 
umbilical hernia and a hiatal hernia.  His SMRs reflect a 
pre-service diagnosis and treatment for an umbilical hernia.  
Pursuant to his March 2006 claim, the veteran sought service 
connection for "rupture/hernia."  The September 2006 rating 
decision reflected adjudication on the umbilical hernia 
issue. 

An April 2008 medical report reflects a hiatal hernia and 
mild esophagitis diagnosis.  At his October 2008 hearing, the 
veteran indicated that he experienced some stomach pain in 
service, but never sought treatment for it.  No reference was 
made to the umbilical hernia noted upon his induction medical 
examination report.  

The Board finds that the evidence of record is unclear as to 
whether the veteran is claiming service connection for an 
umbilical hernia or for a hiatal hernia.  Thus, the claim 
must be remanded for clarification of the issue and 
readjudication of the claim before it is returned to the 
Board.  



Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran clarify his 
claim of service connection for a 
hernia/rupture.  Perform all development, 
including readjudication, if deemed 
necessary.

2.  Schedule the veteran for a VA 
examination with the appropriate 
specialists to determine the nature and 
etiology of any cervical spine disability 
and any head/brain disability related to 
his complaints of headaches.  The 
veteran's claims folder should be made 
available to the examiners for review.  
The examiners are to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiners 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed cervical 
spine and head/brain condition had its 
origin during service.  Both examiners 
should reflect on the veteran's pre-
service motor vehicle accident in 
determining whether these respective 
conditions were caused or worsened by 
service.  The examiner of the cervical 
spine should specifically address the 
veteran's in-service participation in 
boxing, jumps and treatment for neck pain.  
The examiner of the head/brain should 
specifically address the veteran's in-
service participation in boxing.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


